ELLISON, J.
Plaintiff brought his action for damages against defendant by filing his petition, wherein he claimed, among other things, that he was damaged for the destruction of Ms “elevator and sludge mill in the sum of $675. The jury returned a verdict giving him damages on that account for $900, and judgment was rendered accordingly. The judgment should not have *385been for more than was asked and it'is accordingly reversed and tbe cause remanded. [Smith v. Royse, 165 Mo. 654, 658; Moore v. Dixon, 50 Mo. 424; Maupin v. Triplett, 5 Mo. 423; State ex rel. v. Davidson, 87 Mo. 683; Pope v. Salsman, 35 Mo. 362; Hayton v. Hope, 3 Mo. 53]
All concur.